MEMORANDUM OPINION

                                           No. 04-12-00253-CR

                                  In re David Cepeda Jones, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 16, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 25, 2012, Relator David Cepeda Jones filed a petition for writ of mandamus,

complaining that the trial court granted shock probation based on a fundamentally defective

indictment. On January 28, 1998, this court dismissed the appeal in Cause No. 04-97-00736-CR

for lack of jurisdiction. Therefore, relator’s felony conviction became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon

Supp. 2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

1
  This proceeding arises out of Cause No. 1994-CR-5367W, styled State of Texas v. David Cepeda Jones, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                 04-12-00253-CR


means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-